Name: Commission Regulation (EEC) No 688/78 of 6 April 1978 amending Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  prices;  tariff policy;  information technology and data processing
 Date Published: nan

 No L 93 / 14 Official Journal of the European Communities 7 . 4 . 78 COMMISSION REGULATION (EEC) No 688/78 of 6 April 1978 amending Regulation (EEC) No 1393 /76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries Whereas , consequently, under the present system of free-at-frontier reference prices, products originating in non-member countries , while complying with these prices , arrive in the Community at different prices ; whereas this situation results in distortion of competi ­ tion and deflection of imports of the wines in ques ­ tion from non-member countries , except in the case of certain liqueur wines , which because of their special economic situation can be marketed in two Member States only ; Whereas the most appropriate solution would be the introduction of a rule that the free-at-frontier refer ­ ence price must be converted into national currency at a rate corresponding to the real value of the curren ­ cies concerned ; Whereas , however, it is impossible to use for this purpose the daily market rates because of the adminis ­ trative difficulties which this would cause ; whereas it is therefore necessary to establish a system for the fixing of rates which correspond to economic reality but do not require too frequent adjustment ; Whereas Regulation (EEC) No 1393/76 should be supplemented accordingly ; Whereas the Monetary Committee will be consulted ; whereas , in view of the urgency of the situation , the proposed measures should be adopted in accordance with the procedure laid down in Article 3 (2) of Regu ­ lation No 1 29 ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 ( 2 ), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the importation of products in the wine ­ growing sector originating in certain third coun ­ tries ( 3 ), as amended by Regulation (EEC) No 1 1 66/76 (4 ), and in particular Article 5 ( 1 ) thereof, Whereas certain wines imported in bulk from non- member countries qualify for conventional tariff pref ­ erences , provided that the free-at-frontier reference price is respected ; Whereas Commission Regulation ( EEC) No 1393 /76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries ( 5 ) lays down inter cilia the factors to be taken into consideration in order to permit the necessary comparison between the offer price and the free-at-frontier reference price ; Whereas the free-at-frontier references prices are fixed in units of account ; whereas Article 1 of Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ( 6 ), as last amended by Regulation ( EEC) No 1 79/78 ( 7 ), provides that they must be converted into national currency at the representative rates ; Whereas this provision results in prices expressed in national currency which , because of the real value of these currencies , do not have the same economic significance and often show marked discrepancies ; whereas , moreover, in the case of liqueur wines no monetary compensatory amount, which could compensate for discrepancies of this kind , applies ; HAS ADOPTED THIS REGULATION : (&gt;) OJ No 106, 30 . 10 . 1962, p . 2553/62 . 2 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . 3 ) OJ No L 256 , 2 . 10 . 1975 , p. 2 . 4 ) OJ No L 135 , 24 . 5 . 1976, p. 41 . 5 ) OJ No L 157 , 18 . 6 . 1976, p. 20 . 6 ) OJ No L 106, 29 . 4 . 1977 , p. 27 . 7 ) OJ No L 26, 31 . 1 . 1978 , p. 13 . Article 1 An additional Article is inserted as follows in Regula ­ tion (EEC) No 1393 /76 : 7 . 4 . 78 Official Journal of the European Communities No L 93/ 15 'Art ill c la 1 . By way of derogation from Article 2 of Regu ­ lation No 129 , in the case of liqueur wines within the meaning of Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff , with the excep ­ tion of those liqueur wines originating in Cyprus described in their country of production as 'Cyprus sherry ' the rate to be used for the conver ­ sion into national currency of the free-at-frontier reference prices shall be the special rate as referred to in paragraphs 2 and 3 hereof . 2 . In the case of the currencies of Member States maintained within a maximum spread at any given moment of 2-25 % the special rate shall be that calculated from the central rate . 3 . In the case of a currency other than those referred to in paragraph 2, the special rate shall be : (a ) fixed with effect from 1 July and 16 December of each year ; (b) equal to the rate of conversion against the European monetary unit of account on the basis of the average rate used for the calcula ­ tion of the monetary compensatory amount in force on :  15 November of the year in question , in the case of the special rate taking effect on 1 6 December,  1 June of the year in question , in the case of the special rate taking effect on 1 July ; (c) adjusted when , over a period of 20 working days, the conversion rate against the European monetary unit of account is on average 10 % or more above or below the special rate as last fixed . 4 . The special rates as referred to in paragraphs 2 and 3 shall be fixed by the Commission. The rates applicable shall be as specified in Annex III to this Regulation .' Article 2 1 . For purposes of the first application of Article la of Regulation (EEC) No 1393/76, the dates '1 July' and '1 June ' in paragraph 3 of that Article shall be replaced by '1 May' and '1 April ' respectively. 2 . The Annex to this Regulation shall be added to Regulation (EEC) No 1393/76 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1978 . For the Commission Finn GUNDELACH Vice-President No L 93/ 16 Official Journal of the European Communities 7 . 4 . 78 ANNEX 'ANNEX III The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : one Belgian franc/Luxembourg franc : 0-0205519 unit of account ; (b) for the Danish krone : one Danish krone : 0-116733 unit of account ; (c) for the German mark : one German mark : 0-316792 unit of account ; (d) for the French franc : one French franc : 0-139414 unit of account ; (e) for the Irish pound and the pound sterling : one pound : 1-24895 units of account ; ( f) for the Italian lira : 100 Italian lire : 0-0761147 unit of account ; (g) for the Dutch guilder : one Dutch guilder : 0-298056 unit of account.'